

115 S3500 IS: Surveillance and Testing of Opioids to Prevent Fentanyl Deaths Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3500IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Health and Human Services to conduct programs to address the usage of
			 illicit drugs, particularly fentanyl, and for other purposes.
	
 1.Short titleThis Act may be cited as the Surveillance and Testing of Opioids to Prevent Fentanyl Deaths Act of 2018 or the STOP Fentanyl Deaths Act of 2018. 2.Public health laboratories to detect fentanyl (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a program to award grants to Federal, State, and local agencies to support the establishment or operation of public health laboratories to detect fentanyl, its analogues, and other synthetic opioids, as described in subsection (b).
 (b)StandardsThe Secretary, in consultation with the Director of the National Institute of Standards and Technology, shall—
 (1)develop standards for effectively handling and testing fentanyl, its analogues, and other synthetic opioids;
 (2)develop— (A)fentanyl and fentanyl analogue reference materials, quality control standards, and protocols to calibrate instrumentation for clinical diagnostics and post-mortem surveillance; and
 (B)portable testing devices utilized by law enforcement and public health officials; and
 (3)include in the standards developed pursuant to paragraph (1) procedures for encountering new and emerging synthetic opioid formulations and report those findings to Federal, State, and local public health laboratories.
 (c)LaboratoriesThe Secretary shall require grantees under subsection (a) to— (1)follow the standards established under subsection (b) and be capable of providing systematic and routine laboratory testing of drugs for the purposes of obtaining and disseminating public health information to Federal, State, and local public health officials, laboratories, and other entities as the Secretary determines appropriate;
 (2)work with law enforcement agencies and public health authorities, as practicable, to develop real-time information on the purity and movement of fentanyl, its analogues, and other synthetic opioids;
 (3)assist State and local law enforcement agencies in testing seized drugs when State and local forensic laboratories request additional assistance;
 (4)provide early warning information and advice to Federal, State, and local law enforcement agencies and public health authorities of potential significant changes in the supply of fentanyl, its analogues, and other synthetic opioids;
 (5)provide biosurveillance for non-fatal exposures to fentanyl, fentanyl analogues, and other synthetic opioids; and
 (6)provide diagnostic testing for such non-fatal exposures to emergency personnel. (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2019 through 2023.
			3.Enhanced fentanyl surveillance
 (a)In generalThe Director of the Centers for Disease Control and Prevention shall enhance its drug surveillance program by—
 (1)expanding its surveillance program to include all 50 States and the territories of the United States;
 (2)increasing and accelerating the collection of data on fentanyl, its analogues, other synthetic opioids, and new emerging drugs of abuse, including related overdose data from medical examiners and drug treatment admissions; and
 (3)utilizing available and emerging information on fentanyl, its analogues, other synthetic opioids, and new emerging drugs of abuse, including information from—
 (A)the National Drug Early Warning System; (B)State and local public health authorities; and
 (C)Federal, State, and local public health laboratories. (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2023.
			